Case 17-04872        Doc 65     Filed 11/28/18     Entered 11/28/18 14:16:00          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-04872
         John Flynn
         Jennifer Flynn
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/20/2017.

         2) The plan was confirmed on 05/26/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
02/02/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/13/2017, 06/07/2018.

         5) The case was dismissed on 09/07/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 21.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $9,478.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-04872      Doc 65        Filed 11/28/18    Entered 11/28/18 14:16:00                 Desc         Page 2
                                                  of 3



 Receipts:

        Total paid by or on behalf of the debtor               $8,650.00
        Less amount refunded to debtor                             $0.00

 NET RECEIPTS:                                                                                     $8,650.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $3,171.53
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                        $476.05
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $3,647.58

 Attorney fees paid and disclosed by debtor:                 $120.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 1ST LOANS FINANCIAL             Secured        3,250.00       3,250.00         3,250.00        855.17     144.60
 BECKET & LEE LLP                Unsecured         587.00        587.58           587.58           0.00       0.00
 CALIBER HOME LOANS INC          Secured       23,336.33           0.00             0.00           0.00       0.00
 CALIBER HOME LOANS INC          Secured             0.00          0.00             0.00           0.00       0.00
 ILLINOIS DEPT OF REVENUE        Priority            0.00        779.67           779.67           0.00       0.00
 ILLINOIS DEPT OF REVENUE        Unsecured           0.00        130.40           130.40           0.00       0.00
 INTERNAL REVENUE SERVICE        Priority            0.00           NA               NA            0.00       0.00
 JEFFERSON CAPITAL SYSTEMS       Unsecured           0.00        509.48           509.48           0.00       0.00
 JEFFERSON CAPITAL SYSTEMS       Unsecured         766.00        408.69           408.69           0.00       0.00
 LVNV FUNDING                    Unsecured         320.00        320.66           320.66           0.00       0.00
 ATG CREDIT LLC                  Unsecured         215.00           NA               NA            0.00       0.00
 NATIONWIDE CRED/DMG             Unsecured         334.00           NA               NA            0.00       0.00
 NORTHWEST COLL/TRI CITY AMBUL   Unsecured      1,041.00            NA               NA            0.00       0.00
 ONE ADVANTAGE LLC               Unsecured         560.00           NA               NA            0.00       0.00
 WHEATON EYE CLINIC              Unsecured         991.00           NA               NA            0.00       0.00
 VERIZON                         Unsecured            NA         352.50           352.50           0.00       0.00
 WELLS FARGO DEALERS SERVICES    Secured       25,895.00     25,182.66        25,182.66       3,076.41     926.24




UST Form 101-13-FR-S (9/1/2009)
Case 17-04872        Doc 65      Filed 11/28/18     Entered 11/28/18 14:16:00              Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal             Interest
                                                            Allowed               Paid                 Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00                $0.00
       Mortgage Arrearage                                     $0.00              $0.00                $0.00
       Debt Secured by Vehicle                           $28,432.66          $3,931.58            $1,070.84
       All Other Secured                                      $0.00              $0.00                $0.00
 TOTAL SECURED:                                          $28,432.66          $3,931.58            $1,070.84

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                $0.00             $0.00
        Domestic Support Ongoing                              $0.00                $0.00             $0.00
        All Other Priority                                  $779.67                $0.00             $0.00
 TOTAL PRIORITY:                                            $779.67                $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $2,309.31                $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $3,647.58
         Disbursements to Creditors                             $5,002.42

 TOTAL DISBURSEMENTS :                                                                       $8,650.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/20/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
